DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 14th, 2021 has been entered. Claims 1, 6, and 9-11 remain pending in the application. Applicant’s amendments to claims 1, 6, and 9-10 and the cancellation of claims 2-5 and 7-8 have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed May 7th, 2021.
Response to Arguments
Applicant’s arguments/remarks on Page 5 filed May 14th, 2021, with respect to “Introduction” have been fully considered.  However, new rejections have been made regarding the written description and a lack of clarity in amended claims 1 and 9-10. 
Applicant’s arguments/remarks on Page 5 filed May 14th, 2021, with respect to “Objection to Claims 4, 5, and 7” have been fully considered and are persuasive.  The objections have been withdrawn. However, new objections have been made for the Drawings and for newly added claim 11.
Applicant’s arguments/remarks on Pages 5-6 filed May 14th, 2021, with respect to “Rejections of Claims 1-10 Under 35 U.S.C. §§ 102 and 103” have been fully considered and are persuasive.  The amended claim limitation suggesting a condition regarding “a gradient of the change of the angular position of the pedal” overcomes the previously cited references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 1, 6, and 11 are directed to a method that is not indicated 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claim 11 is objected to because of the following informalities:  
Claim 11, line 3: “the vehicle speed” should read either -- speed of the vehicle -- or – a speed of the vehicle --.
Claim 11, line 7: “the vehicle’s speed” should read -- the speed of the vehicle --, which is contingent upon the correction of “the vehicle speed” in claim 11, line 3.


Claim Interpretation
The line numbers used in this section refer to the line counts of the individual claims.  
In claims 1, 9, and 10, “distance control” as used in the context appears to be directed to a manual control process due to indication of “distance control by outputting a signal” in claim 1, lines 4-5, claim 9, lines 5-6, and claim 10, lines 6-7.  Additionally, “distance control” is understood in the art to be a sub-system of an “adaptive cruise control” system and not necessarily different system, unless a “cruise control” system has been indicated instead of an “adaptive cruise control system”.  Therefore, the “distance control” of claims 1 and 9-10 is interpreted as being any of: exclusively manual, fully automatic, or a combination of manual and automatic.

Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.  The line numbers used regarding the Specification refer to the lines counts located in the left margins of the pages.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim limitation “wherein the switching is not performed if the pressure is not removed from the accelerator pedal within the predefined amount of time and is not performed if an angular position of the accelerator pedal changes by greater than a predefined gradient after the outputting of the signal” in claim 1, lines 8-12, and claim 9, lines 9-13, and claim 10, lines 10-14, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  According to Page 11, lines 11-18, of the Specification, the limitation is explained as having only positive occurrences.  Therefore, the act of not performing a function when conditions are not met, as claimed, is not disclosed in the written description and is merely implied.  Since it is recited that the switching does occur when conditions are met and that the maintaining of the current mode does occur when alternative conditions are met, it is recommended to revise the claim language to positive occurrences of these two functions based on meeting the associated criteria.  
Claim 6 is rejected for the same reason based on its dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately (constant speed)" in claim 1, line 3, claim 9, line 4, and claim 10, line 5, is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, “maintaining an approximately constant speed” could mean maintaining a speed within with a (+/-) 1% tolerance range to one person in the art and mean maintaining a speed within a (+/-) 10% tolerance to another person in the art.  
Claim 6 is rejected for the same reason based on its dependency on claim 1.
The term "gradual (removal)" in claim 1, line 6, claim 9, line 7, and claim 10, line 8, is a relative term which renders the claim indefinite.  The term "gradual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, “gradual removal of pressure from an accelerator pedal” could mean removing pressure at a rate of 1 degree per second to one person in the art and mean removing pressure at a rate of 10 degrees per second to another person in the art. 
Claim 6 is rejected for the same reason based on its dependency on claim 1.

Allowable Subject Matter

Claims 1, 6, and 9-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is objected to, but would be allowable if rewritten to overcome the objections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Neither Chakraborty (US 5,839,534; already of record), nor Liu (US 2017/0151948; already of record), nor Sun (US 7,706,953; already of record), as cited in the previous Office Action mailed May 7th, 2021, disclose or teach the combination of limitations:
“responding to the vehicle maintaining an approximately constant speed for a predefined period of time while the vehicle is in a state in which the vehicle is operated by a distance control by outputting a signal; and
responding to a gradual removal of pressure from an accelerator pedal within a predefined amount of time from the outputting of the signal by automatically switching from the distance control to an adaptive cruise control, wherein the switching is not performed if the pressure is not removed from the accelerator pedal within the predefined amount of time and is not performed if an angular position of the accelerator pedal changes by greater than a predefined gradient after the outputting of the signal.” as recited in claims 1 and 9-10 of the application.  No additional prior art could be found to apply to these limitations.
Claim 6 would also be allowable due to being dependent, respectively, on claim 1.
th, 2021, disclose or teach the combination of limitations:
“A method for operating a driver-assistance system of a vehicle, the method comprising:
during a manual speed control of the vehicle, the vehicle detecting that the vehicle speed is changing while maintaining approximately a constant distance from a lead vehicle for a predefined time period; and
in response to the detection, the vehicle automatically initiating a switch into a vehicle tailing state in which the vehicle automatically controls the vehicle's speed to maintain approximately the constant distance from the lead vehicle.” as recited in claim 11 of the application.  No additional prior art could be found to apply to these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/21/2021